Case 18-80354 Document 50 Filed in TXSB on 04/06/19 Page 1 of 2
                     Case 18-80354 Document 50 Filed in TXSB on 04/06/19 Page 2 of 2
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 18-80354-mi
Michael Anthony Torres, II                                                                                 Chapter 13
Angelica Maria Torres
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0541-3                  User: rcas                         Page 1 of 1                          Date Rcvd: Apr 04, 2019
                                      Form ID: pdf005                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 06, 2019.
db/jdb         +Michael Anthony Torres, II,   Angelica Maria Torres,   2325 Ruby Dr.,
                 Texas City, TX 77591-1410

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 4, 2019 at the address(es) listed below:
              Cristina Platon Camarata    on behalf of Creditor    RoundPoint Mortgage Servicing Corporation
               cristina.camarata@tx.cslegal.com, bkdept@tx.cslegal.com
              Michael L Weems    on behalf of Creditor    InterLinc Mortgage Services, LLC mlw@hwa.com
              Patti H Bass    on behalf of Creditor    United Consumer Financial Serv. ecf@bass-associates.com
              Thomas M Root    on behalf of Debtor Michael Anthony Torres, II tomsnotices@gipsonandnorman.com,
               stephanie@gipsonandnorman.com;tmrbkcy@gmail.com
              Thomas M Root    on behalf of Joint Debtor Angelica Maria Torres tomsnotices@gipsonandnorman.com,
               stephanie@gipsonandnorman.com;tmrbkcy@gmail.com
              US Trustee    USTPRegion07.HU.ECF@USDOJ.GOV
              William E. Heitkamp    heitkamp@ch13hou.com
                                                                                              TOTAL: 7
